                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,                    *

       v.                                    *
                                                            Criminal No.: RDB-10-232
ROBERT JONES,                                *

       Defendant.                            *


*      *       *      *       *     *   *  *    *  *                        *      *       *
                                  MEMORANDUM ORDER
       On November 8, 2010, Defendant Robert Jones (“Defendant” or “Jones”) pled guilty

to Hobbs Act Conspiracy, in violation of 18 U.S.C. § 1951(a). (ECF No. 100.) On February

4, 2011, this Court sentenced the Defendant to 180 months’ imprisonment with credit for

time served in Federal custody since May 18, 2010, and a three-year term of supervised release.

(ECF No. 121.) This sentence was well below the range of 204 to 240 months agreed to by

Jones and the Government pursuant to Rule 11(c)(1)(C) of the Federal Rules of Criminal

Procedure. (ECF No. 101.)

       On December 14, 2020, Defendant Jones filed a pro se Motion for Compassionate

Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (ECF No. 191) alleging that he is entitled to

immediate release from custody due to undisclosed risk factors and severe anxiety related to

the COVID-19 pandemic. Through his initial Motion, Jones also seeks appointment of

counsel to assist him in this matter. (Id.) On February 17, 2021, the Defendant filed a second

pro se Motion, asserting that his obesity and race place him at an increased risk of severe illness

if he were to contract the COVID-19 virus. For the reasons that follow, the Defendant’s

Motions (ECF Nos. 191, 196) are DENIED.

                                                 1
                                      BACKGROUND

       On May 13, 2010, Defendant Jones was charged in a three-count Superseding

Indictment along with two other defendants. (ECF No. 5.) On November 8, 2010, Jones

pled guilty to Count One of the Superseding Indictment which charged him with Hobbs Act

Conspiracy, in violation of 18 U.S.C. § 1951(a). (ECF No. 100.) Jones entered this plea

pursuant to Plea Agreement under Rule 11(c)(1)(C) of the Federal Rules of Criminal

Procedure. (ECF No. 101.) Pursuant to that Plea Agreement, Jones made certain factual and

guidelines stipulations. As to the facts, Jones stipulated that on April 16 and 17, 2010, he and

the two other defendants named in the Superseding Indictment agreed to break into the home

of Sandrea Fulton in Baltimore, Maryland for the purpose of attempting to steal drugs and

cash they believed to be stored within the residence by a local drug dealer. (Id.) While one

co-defendant held a gun on Ms. Fulton, Jones demanded that she tell them where the drugs

and money were stored. (Id.) There was also a baby at the residence. (Id.) Ultimately, the co-

defendants were apprehended, and it was revealed they had taken $250 in currency that Ms.

Fulton had in her purse. (Id.)

       As to the Federal Sentencing Guidelines, Jones agreed that if he was not found to be a

career offender, his adjusted offense level was 26. (Id.) The Government did not oppose a

two-level reduction in the Defendant’s adjusted offense level based on his apparent prompt

recognition and affirmative acceptance of personal responsibility. (Id.) The Government also

made a motion for an additional one-level decrease in recognition of Jones’ acceptance of

personal responsibility. (Id.)




                                               2
           In consideration of the guidelines and the facts in this case, the parties agreed to

recommend a sentence in the range of 204 to 240 months. (Id.) However, as this Court noted

on the record at sentencing on February 3, 2011, the Advisory Guidelines range was only 151

to 188 months. (ECF No. 137 at 4.) This Court sentenced the Defendant to 180 months’

imprisonment with credit for time served in Federal custody since May 18, 2010, and a three-

year term of supervised release, noting that the Government’s proposed 204 to 240 months

was greater than necessary to achieve the purposes of sentencing in this case. (ECF No. 121;

ECF No. 137 at 4.)

           On December 14, 2020, Jones filed the presently pending pro se Motion for

Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (ECF No. 191), in which he

alleges that risk factors and anxiety related to the COVID-19 pandemic provide extraordinary

and compelling reasons for his release. In that Motion, Jones also sought appointment of

counsel to assist him in this matter. (Id.) On January 22, 2021, the Office of the Federal Public

Defendant notified this Court that it would not be supplementing the Defendant’s pro se

Motion. (ECF No. 193.) On February 17, 2021, the Defendant filed a second Motion for

Compassionate Release (ECF No. 196) in which he identified his risk factors as obesity and

his African American race.

           Jones is currently housed at Gilmer FCI. There are no active infections of the COVID-

19 virus at that facility at this time. 1 The Bureau of Prisons (“BOP”) estimates that 1061

inmates at Gilmer FCI have received a COVID-19 vaccine. 2



1   Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/ (last accessed June 29, 2021).
2   Bureau of Prisons, COVID-19 Vaccine Implementation, https://www.bop.gov/coronavirus/ (last accessed June 29, 2021).

                                                            3
                                        ANALYSIS

       The First Step Act of 2018, Pub. L. No. 115–391, 132 Stat. 5194, established significant

changes to the procedures involving compassionate release from federal prison. Prior to the

First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i) provided the Bureau of Prisons (“BOP”) with sole

discretion to file compassionate release motions with the Court. With the passage of the First

Step Act, defendants are now permitted to petition federal courts directly for compassionate

release whenever “extraordinary and compelling reasons” warrant a reduction in

sentence. The Act permits a defendant to seek a sentence reduction after he “has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Once

these mandatory conditions are satisfied, this Court may authorize compassionate release upon

a showing of “extraordinary and compelling reasons” warranting a reduction; that the

defendant is no longer a danger to the community; and a finding that a reduction in sentence

is consistent with the factors presented in 18 U.S.C. § 3553(a). 18 U.S.C. § 3582(c)(1)(A)(i);

U.S.S.G. § 1B1.13.

       This Court has received documentation showing that Jones properly exhausted his

administrative remedies as required for this Court to consider his pending Motions. (ECF

No. 194-1.) On January 7, 2021, the warden of Jones’ facility denied his request for

compassionate release relief. (Id.) Jones’ Motions are properly before this Court, and this

Court must therefore determine whether extraordinary and compelling reasons warrant a




                                              4
reduction; whether Jones is a danger to the community; and whether a reduction is consistent

with the factors set forth in 18 U.S.C. § 3553(a).

       The United States Sentencing Commission is charged with defining “what should be

considered extraordinary and compelling reasons for sentence reduction” under 18 U.S.C.

§ 3582(c)(1)(A). 28 U.S.C. § 994(t). Of relevance here, the Commission has determined that

“extraordinary and compelling reasons” exist where a defendant is “suffering from a serious

physical condition . . . that substantially diminishes the ability of the defendant to provide self-

care within the environment of a correctional facility and from which he is not expected to

recover.” U.S.S.G. § 1B1.13 cmt. n.1(A). Additionally, the Commission has authorized the

Bureau of Prisons to identify other extraordinary and compelling reasons “other than, or in

combination with” the reasons identified by the Commission. U.S.S.G. § 1B1.13 cmt. n.1(D).

       Although potentially useful guides, neither the Sentencing Commission’s guidelines nor

the Bureau of Prisons’ regulations constrain this Court’s analysis. As Judge Blake of this Court

has recognized, the First Step Act embodies Congress’s intent to reduce the Bureau of Prisons’

authority over compassionate release petitions and authorizes the district courts to exercise

their “independent discretion to determine whether there are ‘extraordinary and compelling

reasons’ to reduce a sentence.” United States v. Bryant, CCB-95-0202, 2020 WL 2085471, at *2

(D. Md. Apr. 30, 2020). Exercising that discretion, this Court has determined that a heightened

susceptibility to COVID-19 may present extraordinary and compelling reasons for a sentence

reduction. See, e.g., United States v. Hurtt, JKB-14-0479, 2020 WL 3639987, at *1 (D. Md. July

6, 2020).




                                                 5
         In his Motion, Jones asserts that he is entitled to compassionate release because he

suffers from obesity and is African American. (ECF No. 196.) These claims are insufficient

for this Court to find extraordinary and compelling reasons for relief. Several district courts

have held that obesity is not individually sufficient for a finding that there are circumstances

akin to the “extraordinary and compelling reasons” which justify compassionate release. 3 See,

e.g., United States v. Peaks, No. 16-20460, 2020 WL 2214231 (E.D. Mich. May 7, 2020) (inmate

with BMI of 44 and hypertension does not meet test for extraordinary and compelling

circumstances). Compassionate release relief is reserved for those suffering from severe

conditions that cannot be remediated. See United States v. Lisi, No. 15-cr-457 (KPF), 2020 WL

881994, at *4 (S.D.N.Y. Feb. 24, 2020) (holding that defendant’s medical condition “must be

one of substantial severity and irremediability” in order for court to find extraordinary and

compelling reasons for release). Additionally, courts have acknowledged that statistics suggest

that African Americans have been disproportionately affected by the COVID-19 virus. See,

e.g., United States v. Beasley, No. 13-10112-3-JTM, 2020 WL 5077383, at *1 (D. Kan. Aug. 27,

2020). Nevertheless, courts have also recognized that an inmate’s race itself does not

constitute a risk factor for COVID-19 in the same way as underlying medical conditions. See

e.g., United States v. Myers, No. 18-20633, 2020 WL 4934343, at *3 (E.D. Mich. Aug. 24, 2020).

         Further, while the COVID-19 pandemic created an elevated risk for Defendant Jones

and others in detention facilities, the rollout of three vaccines for COVID-19 (Pfizer,



3Judges of this Court have found extraordinary and compelling reasons for release during the COVID-19 pandemic
where the defendants were obese. See, e.g., United States v. Collins, PWG-17-0649, 2020 WL 3960831, at *4 (D. Md. July
13, 2020). However, such decisions are not binding in the case at hand. Further, in Collins, Judge Grimm of this Court
acknowledged that other courts had found obesity to be only one contributing factor to a finding of extraordinary and
compelling circumstances and that obesity alone was insufficient for such a finding. Id. at *3 (collecting cases).

                                                           6
Moderna, and Johnson & Johnson), has lowered that risk in recent months. As Judge

Hollander of this Court has noted, the BOP has been receiving vaccine shipments since

December 16, 2020. United States v. Graves, No. ELH-18-17, 20201 WL 1909631, at *8-9 (D.

Md. May 11, 2021) (citing Walter Pavlo, Federal Bureau of Prisons Starts Vaccination of Staff, Inmates

Soon                 Thereafter,                 Forbes                   (Dec.                  21,                2020),

https://www.forbes.com/sites/walterpavlo/2020/12/21/federal-bureau-of-prisons-starts-

vaccination-of-staff-inmates-soon-thereafter/?sh=5683b99aa96f). Since then, vaccination

levels have increased: at Gilmer FCI, where the Defendant is imprisoned, the BOP reported

as of June 29, 2021, 142 staff members and 1061 inmates have been inoculated with the

vaccine. 4 Additionally, rates of infection have decreased: there are currently no cases of

COVID-19 at Gilmer FCI. 5                 In light of these figures, as well as the Defendant’s lack of

significant underlying conditions, this Court is satisfied that there are no extraordinary and

compelling reasons for relief in this case.

         Finally, this Court notes that there is no general constitutional right to appointed

counsel in post-conviction proceedings. See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987);

United States v. Williamson, 706 F.3d 405, 416 (4th Cir. 2013). The court has discretion to

appoint counsel in proceedings under 18 U.S.C. § 3582(c) if the interests of justice so require.

See United States v. Legree, 205 F.3d 724, 730 (4th Cir. 2000); see also United States v. Reed, 482 F.

App’x 785, 786 (4th Cir. 2012); cf. 18 U.S.C. § 3006A(a)(2)(B) (providing interests of justice

standard for appointment of counsel in similar post-conviction proceedings). In this case, the



4 Staff who received their vaccination in the community rather than a BOP facility are not reflected in these figures. Bureau
of Prisons, COVID-19 Vaccine Implementation, https://www.bop.gov/coronavirus/ (last accessed June 29, 2021).
5 Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/ (last accessed June 29, 2021).


                                                             7
Defendant has not established the interests of justice require appointment of counsel. This

Court sees no reason to appoint counsel to the Defendant at this time.

                                     CONCLUSION

       Accordingly, for the reasons stated above, it is HEREBY ORDERED this 6th Day of

July, 2021, that Defendant Jones’ Motion for Compassionate Release and Appointment of

Counsel (ECF No. 191) is DENIED. Jones’ second Motion for Compassionate Release (ECF

No. 196) is also DENIED.

                                                 ______/s/______________
                                                 Richard D. Bennett
                                                 United States District Judge




                                             8
